Citation Nr: 1400908	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal ulcer, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a prostate disability, claimed as residuals of prostate cancer or enlarged prostate.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to January 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The October 2010 rating decision denied the Veteran's claim of entitlement to service connection for a prostate condition, claimed as residuals of prostate cancer and to include an enlarged prostate.  The Veteran filed a notice of disagreement with this decision in February 2011, and his claim will be remanded below for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The April 2012 rating decision denied a rating in excess of 10 percent for a duodenal ulcer.  After the Veteran perfected his appeal of this denial, a January 2013 Decision Review Officer (DRO) decision granted an increased, 20 percent rating, effective December 14, 2007.  This decision constitutes a partial grant of the benefit sought, and thus the claim of entitlement to an increased rating for a duodenal ulcer remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In June 2010, the Veteran testified at a personal hearing before a Decision Review Officer at the Philadelphia RO.  A transcript of this hearing was prepared and associated with the claims file.

In August 2013, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The record reflects that, in September 2013, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file called Virtual VA that is associated with the appellant's claim.  A review of the documents in such file reveals evidence that is relevant to the issues on appeal.  Accordingly, any future adjudication of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a prostate disability, claimed as residuals of prostate cancer and an enlarged prostate, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's duodenal ulcer is manifested by moderate impairment manifested by recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or continuous moderate manifestations, but not by moderately severe impairment manifested by symptoms less than 'severe' but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes January 2008, December 2008, February 2009, May 2011, September 2012, and May 2013 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the first of these letters was issued prior to the initial adjudication of his claim in March 2008 and that the subsequent notice letters contained information that was identical to that which appeared in the January 2008 notice letter.  Therefore, the Board finds that the Veteran was provided timely VCAA notice and that the duty to notify has been satisfied.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all relevant, obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and his pertinent VA medical records.  

The Board notes that, at his August 2013 Board hearing, the Veteran identified several VA and private medical facilities at which he was hospitalized or otherwise sought treatment for his duodenal ulcer.  The Board further notes that records from all of these treatment providers have not been obtained.  The Board finds, however, that it is not necessary to remand this claim in order to obtain these records, as all of the identified records are from at least 25 years prior to the period that is contemplated by this appeal.  The Board finds that the available medical records, the Veteran's personal statements, and his hearing testimony have provided sufficient background on the history of his disability.  Because, however, the issue at hand consists of an assessment of the severity of the Veteran's duodenal ulcer from approximately December 2006 to the present, the Board finds it is not necessary to remand this claim for the sole purpose of obtaining medical records from decades prior to the appeal period.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it 'would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran').  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance). 

The RO arranged for the Veteran to undergo VA examinations in connection with his claim in January 2008, December 2008, June 2011, and October 2012.  The Board finds that the resulting examination reports from these examinations are adequate for the purpose of determining entitlement to the increased rating that is sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the January 2008, December 2008, June 2011, and October 2012 examination reports in this case provide an adequate basis for a decision.

The Board further finds no credible lay or medical evidence that the Veteran's service-connected duodenal ulcer has increased in severity since his last VA examination in October 2012.  As held below, the Veteran has testified to increased frequency of incapacitating episodes of duodenal ulcer since the October 2012 VA examination based upon incapacitating episodes but, unfortunately, the Board finds that the testimony regarding incapacitating episodes is not credible.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).


The Veteran has been afforded DRO and Board hearings in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2012) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the DRO and the undersigned Acting Veterans Law Judge enumerated the issue on appeal.  Also, the hearing officers ensured that testimony was elicited from the Veteran detailing the pertinent criteria to merit a higher disability rating.  Thus, the obligations under 38 C.F.R. 3.103(c)(2) are met.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Increased Rating

The Veteran has claimed entitlement to a rating in excess of 20 percent for his service-connected duodenal ulcer.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to claims for increase, VA laws and regulations provide that the effective date 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor, unless specifically provided otherwise.'  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is 'date of receipt of claim or date entitlement arose, whichever is later.'  Paragraph (o)(2) provides that the effective date is the '[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim.'  See Harper v. Brown, 10 Vet. App. 125 (1997).

The Board notes that, in the case at hand, VA received the Veteran's increased rating claim on December 14, 2007.  At the time, his duodenal ulcer was evaluated as 10 percent disabling.  The 20 percent rating was granted in the course of this appeal, effective December 14, 2007.  Because the Veteran is presumed to be seeking the maximum possible rating, the Board will evaluate whether it is factually ascertainable that the Veteran's duodenal ulcer satisfied the 20 percent rating criteria within one year prior to his December 14, 2007, claim.  

The Veteran's duodenal ulcer is evaluated under the rating criteria of 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under this diagnostic code, a 10 percent rating is warranted for mild impairment manifested by recurring symptoms once or twice yearly.  A 20 percent rating is warranted for moderate impairment manifested by recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe impairment manifested by symptoms less than 'severe' but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  A 60 percent rating is assigned for severe impairment manifested by pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Turning to the one-year period prior to VA's receipt of the Veteran's claim, the Board notes that the record contains no medical evidence from that period.  The record does contain medical evidence from prior to that period and from following that period, and there is no indication that evidence from that period exists but was not obtained on any of VA's requests for the Veteran's VA medical records.  Nor are there any personal statements from the Veteran or friends or family from this period.  The Board therefore finds that an increase in the Veteran's duodenal ulcer is not factually ascertainable on any specific date in the one-year period prior to VA's receipt of the Veteran's claim.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted at any time during that one-year period.

Turning to the evidence from the period since December 14, 2007, the Board notes that the record contains four VA medical examination reports and several VA treatment records.  The record also contains testimony from DRO and Board hearings.

The VA treatment records reflect that the Veteran was noted to have bleeding stomach ulcers.  As pertains to the 40 percent rating criteria, these records do not reflect that he has ever been found to be anemic.  Nor do any of these records reflect that the Veteran has lost weight due to his duodenal ulcer.  Rather, multiple records reflect that the Veteran has been on a weight loss regimen for health reasons.  Specifically, a June 2011 record reflects that the Veteran was successfully losing weight to help with his diabetes.  

The January 2008 VA examination report notes that the Veteran reported his belly symptoms are nonspecific and that they are mostly precipitated by different kinds of foods, including spicy foods.  He reported that belly pain from eating the wrong foods is relieved by over-the-counter antacids, such as Maalox.  The examiner noted that the Veteran is not on any medicine such as proton pump inhibitors and that his symptoms clearly sound more like non-specific dyspepsia rather than "frank peptic ulcer disease disorder."  The examiner noted that the Veteran had not lost any weight and that there is no history of any anemia.  He noted that, on examination, cursory belly pressure demonstrated no tenderness.  He diagnosed non-ulcer dyspepsia with a history of peptic ulcer disease.  

The December 2008 VA examination report notes that the Veteran endorsed occasional vomiting and occasional black stools, but he denied hematemesis.  His main complaint was periumbilical and bilateral lower abdominal pain.  He reported he can be pain-free for a month and then can get the pain for one or two days or up to a week.  Stress, spicy foods, and laying in certain positions seemed to aggravate the pain.  He uses Maalox with varying degrees of relief and must control his diet.  He does not take any other medication, such as an H2 blocker or proton pump inhibitor.  He endorsed intermittent diarrhea and constipation.  The Veteran reported that he had lost 42 pounds over the last year just by eating less food.  On examination, his abdomen was obese without rigidity or guarding.  There were normal bowel sounds in all four quadrants and mild tenderness in the upper left quadrant.  

In June 2010, the Veteran testified at a hearing before a DRO at the Philadelphia RO.  At this hearing, the Veteran testified that he has two or three episodes of bleeding per year.  He has not been hospitalized for these episodes, but he does have to control his diet.  He reported that he has "constant stomach problems."  

The June 2011 VA examination report notes that a recent x-ray showed a deformed duodenal bulb.  He has chronic mid-epigastric pain.  He takes omeprazole 20 milligrams extended release tablets daily, providing only minimal relief.  He avoids spicy foods, pizza, or coarse foods.  He had emesis four times in the past year of food particulates, but no hematemesis.  He reported that he has had 25 to 50 bleeds during the course of the past 50 years, attributed mainly to a clinical assessment of black bowel movements.  He has never been obstructed.  Examination revealed some mid-epigastric tenderness.  The examiner diagnosed peptic ulcer disease with residuals.  

The October 2012 VA examination report notes that the Veteran currently takes no prescription medicines for ulcers, but he does take over-the-counter medications such as Maalox.  He avoids spicy foods and reported that he knows what foods bring on his ulcers and avoids them.  He reported having occasional abdominal pain due to ulcers, occasional vomiting, and occasional melena.  He has not been hospitalized for ulcers since 1956.  He is not on any H2-blockers or proton pump inhibitors.  He denied a history of anemia or recent weight loss.  He denied any episodes of spitting blood.  He has had no incapacitating episodes in the last year due to his duodenal ulcer.  His hemoglobin, hemocrit, white blood cell count, and platelets from June 2011 were normal.  The Veteran had no complaints of diarrhea or constipation.  He denied any abdominal surgeries.  On physical examination, the Veteran was obese and in no acute distress.  Bowel sounds were heard in all four quadrants.  There was no tenderness with palpation of the abdomen.  He reported that he has never been obstructed.  He reported having had approximately 25 episodes of spitting up blood in the past 50 years, but that he had not had any recent episodes.  

At his August 2013 Board hearing, the Veteran testified that he has 10 to 15 incapacitating episodes per year.  He reported that his incapacitating episodes were 10 days or more.  He reported that he was feeling "not good" at the time of the October 2012 VA examination.  He later reported that he was experiencing four or five incapacitating episodes per year prior to the October 2012 VA examination, and has had three or four incapacitating episodes between the October 2012 VA examination and the August 2013 Board hearing.  He reported that two of these episodes lasted at least 10 days, and for "one of them I drank like five gallons of milk and I slept."  He reported that he sometimes passes black stool.  He reported that he has blood tests performed every three months, but that he has never been told that he has anemia.  He reported that he self-treats incapacitating episodes with "[m]ilk, Maalox, and Infragel," and indicated that he takes hydrocodone for bad episodes.  

An August 2013 statement from the Veteran's spouse describes him as being in daily pain due to bleeding ulcers which prompted his early retirement and loss of a substantial amount of income.  The Veteran was described as being unable to work.

Additionally, an August 2013 statement from the Veteran's union described him as retiring due to the physical demands of the job and health reasons.

Based on the above, the Board finds that entitlement to a rating in excess of 20 percent is not warranted for the Veteran's duodenal ulcer at any time during this appeal.  As outlined above, the first set of criteria for the 40 percent rating requires a finding of moderately severe impairment manifested by anemia and weight loss.  As described above, at no time during this appeal has the Veteran had anemia.  While the Veteran has lost significant amounts of weight, this weight loss has been attributed to diet and lifestyle changes for health reasons, not involuntary weight loss due to ulcers.  

Nor does the Board find that the second set of 40 percent rating criteria are satisfied in this case.  These criteria require recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  The Board notes that the applicable regulation does not define "incapacitating episodes."  A standard definition of "incapacitate" is to "make unable or unfit, especially to make incapable of normal activity."  Webster's New World Dictionary, Third College Edition, (1988), p. 681.

The only pertinent evidence with respect to the incapacitating episodes question appears in the October 2012 VA examination report and the August 2013 Board hearing testimony.  The October 2012 VA examination report notes that the Veteran has had no incapacitating episodes in the past year, which clearly does not satisfy the 40 percent rating criteria of Diagnostic Code 7305.  

The August 2013 Board hearing transcript notes the Veteran's reports of 10 to 15 incapacitating episodes per year, and that these lasted 10 days or more.  It also notes that the Veteran reported that he has four or five incapacitating episodes per year prior to the October 2012 VA examination, and had three or four incapacitating episodes between the October 2012 VA examination and the August 2013 Board hearing.  He reported that two of these episodes lasted at least 10 days, and for "one of them I drank like five gallons of milk and I slept."  

First, the Board notes that the rating criteria themselves distinguish between "episodes of severe symptoms" and "incapacitating episodes," even though they do not provide a definition of either term.  Here, the Veteran's testimony, if accepted as true, could establish his entitlement to a 40 percent rating.  Unfortunately, the Board finds that the Veteran's testimony regarding incapacitating episodes is not credible as it is contradictory with his own prior statements and inconsistent with the medical records.  

At the October 2012 VA examination, the Veteran specifically denied any incapacitating episodes for the prior year.  At his hearing in 2013, the Veteran testified that he had experienced four or five incapacitating episodes per year prior to the October 2012 VA examination.  One of these statements is not true.  He also testified that, during incapacitating episodes, he would treat his symptoms with hydrocodone.  However, the Veteran's medical records do not reflect hydrocodone being prescribed for an incapacitating episode of duodenal ulcer.  Additionally, his medical records reflect that he has not sought treatment for duodenal ulcer symptoms that have left him incapacitated for any length of time.  Rather, there are notations such as in July 2009 of a history of gastrointestinal bleed and gastroesophageal reflux with "No sx."


After a review of the entire evidentiary record, the Board finds that the Veteran does not experience recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  His description of symptomatology on VA examination in October 2012 is accepted as a more accurate representation of his symptomatology.  Thus, the Board finds no credible evidence of reports of incapacitation to satisfy the 40 percent rating criteria.  In light of the above, the Board finds that the criteria for a rating in excess of 20 percent are not satisfied.

In so holding, the Board is cognizant of the description of symptomatology by the Veteran and his spouse.  There is also a union statement which does not speak specifically to the health reason(s) for the Veteran's early retirement.  Unfortunately, the Veteran's testimony before the Board is not deemed credible and the Veteran's prior statements are given more controlling weight for the reasons described above.  To the extent that the Veteran and his spouse attribute greater impairment to the duodenal ulcer, the Board places greater probative weight on the clinical findings by medical professionals who have greater expertise and training than the Veteran and his spouse in evaluating duodenal ulcer residuals.

As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, entitlement to a rating in excess of 20 percent for duodenal ulcer is not warranted.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected duodenal ulcer is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, according to the January 2013 rating decision, the 20 percent disability rating has been assigned because of the Veteran's continuous moderate symptom manifestations.  The Board concurs with this characterization of the Veteran's reported ulcer symptoms and notes that the rating criteria contemplate the severity of the Veteran's ulcers and are not confined to specific symptomatology.  While the Veteran has experienced episodes of severe symptoms, those, too, are contemplated by the 20 percent rating criteria's provision for "recurring episodes of severe symptoms."  Therefore, the Board finds that the evidence does not indicate the presence of any impairment that cannot be classified in one of the above categories.  

The Board, therefore, has determined that the available schedular evaluation for the service-connected duodenal ulcer in this claim is adequate.  Therefore, referral of the duodenal ulcer disability in this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for a duodenal ulcer, currently evaluated as 20 percent disabling, is denied.


REMAND

An October 2010 rating decision denied the Veteran's claim of entitlement to service connection for a prostate condition, claimed as residuals of prostate cancer to include an enlarged prostate.  In a February 2011 written statement, the Veteran referenced this rating decision and cited to evidence that he believed supported his claim.  He stated that "I request reconsideration of my claim.  If this is not accepted, please consider this a notice of disagreement and I request a DRO review."  There is no indication that the Veteran's claim has been readjudicated.  The Board thus accepts this February 2011 statement as a valid, timely notice of disagreement with the October 2010 denial of entitlement to service connection for a prostate condition.  

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to service connection for a prostate disability, claimed as residuals of prostate cancer or enlarged prostate, must be remanded for the issuance of a statement of the case.

Finally, the Veteran contends that he cannot work due to his service-connected disabilities.  He has provided personal testimony, a personal statement from his wife, a personal statement from a former employer, and assessments from his therapist in support of this claim.  He has therefore raised a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

In this case, as noted above, the Veteran has raised a claim for TDIU.  Furthermore, pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional development that is deemed necessary, on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Issue a statement of the case addressing the issue of entitlement to service connection for a prostate disability, claimed as residuals of prostate cancer or enlarged prostate.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue. The RO is free to undertake any additional development deemed necessary with respect to that issue.

2.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for TDIU.

3.  After the development requested above has been completed, and after any additional development that is deemed warranted, again review the record and readjudicate the TDIU claim.  If the TDIU benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T.M. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


